OPINION BT
DELANET, J.
The assignments of error are so vague that we will not notice them. Counsel for appellants in his brief, construing the charge of the court as instructing the jury that to exempt household and kitchen furniture from execution, it must be used as such at the time of the levy. I am not certain that I understand the exact meaning of this part of the charge, and counsel in their briefs have thrown no light upon it. Whatever it may mean, even if we should admit that it was erroneous, the error was immaterial. For our opinion is that the furniture levied on and sold was subject to execution, and therefore that no wrong was done to appellants by the levy and sale. We construe the statute (Paschal’s Digest, 6834) as exempting from forced sale the household and kitchen furniture of a family, used by them as a family, and that it does not protect the furniture of a hotel which is used for the accommodation of guests and boarders. It appears from the evidence in this case that the family did not live in the hotel. Their apartments were under a separate roof, and connected with the hotel by a platform, and none of the furniture which was used by the family was touched by the officer. Doubtless the furniture of a private family would not be rendered subject to execution by the fact that boarders were received into their house, but our opinion is that the furniture kept in hotels is not exempted from forced sale by reason of the fact that the hotel-keeper is the head of a family. We think, therefore, that the judgment should be affirmed.
Report of Commissioners examined and approved, and judgment affirmed.-
Gould, C. J.